In re State of Louisiana; Environmental Quality, Dept, of; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, 32nd Judicial District Court, Div. “C”, Nos. 98,839, 100,503; to the Court of Appeal, First Circuit, No. CW96 0690R.
Granted. Even assuming that the State, through the Department of Environmental Quality, has some duty to monitor landfills for compliance with permit regulations, that duty does not extend to third parties (espe-daily where the third party’s injury is unrelated to the regulation of environmental conditions). See Berry v. State, DHHR, 93-2748 (La. 5/23/94), 637 So.2d 412. Accordingly, the judgment of the trial court is reversed, and judgment is entered in favor of the State, dismissing it from the suit.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
KIMBALL, J., not on panel.